DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitation “period determination part”, “mode change information generator”, “a message reception checking part”, “period determination part” in claims 1, 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al. US Pub. No. 2017/0118089 (“Hur”).
Regarding claim 1, Hur discloses an apparatus [Apparatus 1 of fig. 2] for managing usage time of an internet of things (loT) device [T1, T2, or T5 of fig. 2] comprising:
[0134] In an example embodiment, the communication controller 10 may divide a frequency band between 2.4 GHz and 2.5 GHz which a Wi-Fi communication module, a Bluetooth communication module, and a Zigbee communication module use into N sub-bands (here, N.gtoreq.2), and support the N sub-bands of the frequency band to be respectively used by the Wi-Fi communication module, the Bluetooth communication module, and the Zigbee communication module. In addition, the communication controller 10 may perform various methods to avoid interference. As described above, the communication apparatus 1 may be separately provided or may be included in one of IoT devices. Accordingly, an example in 

a data receiver that receives mode setting information [activation information] from an external server [S of fig. 2];
[0084] For example, the activation times for the communication modules may be set beforehand by the designer of the communication apparatus 1. For example, data regarding activation information, such as an activation cycle and an activation time of each of the communication modules, an activation order of the communication modules, etc., may be stored in the memory 20. Alternatively, a method of setting the above activation information may be embodied in the form of an application program and stored in the memory 20. Thus, the communication controller 10 may control activation of at least one communication module using the data stored in the memory 20 without a user's additional setting. 

[0085] The above data, the application program, or the like may be continuously updated. For example, the communication controller 10 may access a web using at least one among the communication modules in a predetermined cycle or based on a user's request. Thus, the communication controller 10 may receive data regarding an update of the data or the application program stored in the memory 20 from an external server or the like using the at least one communication module, and update the data or the application program. For example, the communication controller 10 in accordance with an example embodiment may control the communication unit 2 to access a communication network and update the data or the application program by receiving data regarding the activation information, thereby optimizing and/or improving activation of a communication module. 

[0086] As another example, the activation information such as the activation cycle, the activation time, the activation order, etc. may be set by a user. The user may directly input the activation information via input circuitry of an input unit of an IoT device. 

[0088] In addition, the user may input the activation information using an IoT device connected to the communication apparatus 1 via a communication network. The communication controller 10 may receive the activation information from the IoT device via the communication unit 2 and control activation of at least one communication module on the basis of the activation information. 

[0175] As another example, when the smart phone T3 of FIG. 2 and the communication apparatus 1 are connected to each other via a Wi-Fi communication network, the smart phone T3 may be connected to the external web server S of FIG. 2 via the communication apparatus 1 to download data requested by a user, transmit a control command to the robot cleaner T5 via the communication apparatus 1, or perform various other processes.

T01] or an idle period [activation cycle] based on the mode setting information [see fig. 6];
[0070] For example, the communication controller 10 may control operations of elements of the communication apparatus 1 by generating a control signal for controlling these elements. In an example embodiment, the communication controller 10 may control activation of the communication modules 3, 4, 5, 6, and 7 included in the communication unit 2. The communication controller 10 may control the communication modules 3, 4, 5, 6, and 7 to be individually `on` or `off` by controlling the supply of power thereto using the control signal. In this example, the communication controller 10 may sequentially supply power to at least one among the communication modules 3, 4, 5, 6, and 7 in a predetermined order such that a specific communication module among the communication modules is activated at a specific time. 

[0074] For example, the communication controller 10 may determine an activation cycle of a communication module and control activation of the communication module based on the determined activation cycle. For example, the activation cycle may refer, for example, to a time period between when the communication module is activated and when the communication module is activated again. In other words, the activation cycle may refer, for example, to a standby time until the communication module is operated again after it is operated. The activation cycle may be determined by the lengths of an inactive period and an active period, as will be described in greater detail below. 

a mode change information generator that generates change information [update the data/user pattern] of a receiving mode of an loT device according to the busy period or the idle period [see par. 0085];
[0101] The communication controller 10 may control activation of a communication module in various ways, based on a result of analyzing a user's use pattern. For example, the communication controller 10 may control at least one of an activation time and an activation cycle based on a communication network access duration of an IoT device.

[0102] In an example embodiment, the communication controller 10 may control an active period based on a number of times an IoT device accesses the communication network as the result of analyzing a user's use pattern. As the number of times the IoT device accesses the communication network increases, the communication controller 10 may set the active period to be longer or more frequent. 

[0103] Alternatively, when a number of times a pairing request signal is received from the IoT device is large, the communication controller 10 may be set the inactive period to be shorter and the active period to be longer, so that pairing may be performed more quickly. For example, the communication controller 10 may adjust the activation cycle by adjusting a ratio between the inactive period and the active period. In an example embodiment, the communication controller 10 may adjust the activation cycle by adjusting a ratio between inactive periods Ts1 and Ts2 and active periods To1 and To2 of FIG. 6. 


a mode controller that controls the receiving mode based on the change information of the receiving mode; and
[0076] The communication controller 10 may set an active period in which at least one communication module is activated, and an inactive period in which all communication modules are deactivated. Thus, in the communication apparatus 1 in accordance with an example embodiment, power may be smoothly supplied to another apparatus requiring power to be supplied thereto. Furthermore, the communication apparatus 1 may decrease a whole threshold voltage of an apparatus including the communication apparatus 1 therein so that elements of the apparatus may be smoothly operated. 

[0078] For example, the communication controller 10 may set active periods To1 and To2 in which at least one communication module is activated, and an inactive period Ts1 in which all communication modules are deactivated as illustrated in FIG. 5. In this example, the communication controller 10 may set the active periods To1 and To2 and the inactive period Ts1 in various ways, and subdivide each of the active periods To1 and To2 into activation times in units of the communication modules, as will be described in greater detail below. 

memory [20 of fig. 4] storing the mode setting information.
[0062] The memory 20 may store data regarding activation information of communication modules. For example, the activation information may include data regarding an activation cycle, an activation time, an activation order, etc., but is not limited thereto. 

Regarding claim 2, Hur discloses a message reception checking part that checks whether a control message for controlling the loT device has been received at the data receiver based on a control signal transmitted from a router [AP]; and
[0046] The home network may be managed through a home hub. The home hub may refer, for example to a central management device managing a home network. The home hub may include a communication apparatus therein and may thus manage the home network in an integrated manner. The communication apparatus will be described in greater detail below. 

The home hub may, for example, be installed indoors as a separate device. For example, an additional device such as a gateway server or an access point (AP) may be provided indoors to serve as the home hub.

[0088] In addition, the user may input the activation information using an IoT device connected to the communication apparatus 1 via a communication network.

a message frequency measuring part that measures a receiving frequency of the control message for a specific time period and generates message frequency information.
[0097] For example, the communication controller 10 may collect a user's access information and store it in the memory 20. Thus, the communication controller 10 may analyze the user's use pattern on the basis of the access information and set at least one of an activation time and an activation cycle corresponding to each of the communication modules. 

[0102] In an example embodiment, the communication controller 10 may control an active period based on a number of times an IoT device accesses the communication network as the result of analyzing a user's use pattern. As the number of times the IoT device accesses the communication network increases, the communication controller 10 may set the active period to be longer or more frequent. [see also par. 0103]

Regarding claim 3, Hur discloses the period determination part determines the busy period or the idle period based on time information of the busy period or time information of the idle period included in the mode setting information [activation cycle - see discussed par. in claim 1].
Regarding claim 4, Hur discloses the period determination part compares, based on only simple time [activation time] information being included in the mode setting information, a predetermined threshold with the simple time information, and determines the busy period or the idle period [see discussed par. in claim 1].
Regarding claim 5, Hur discloses the period determination part determines the busy period or the idle period based on the message frequency information [see par. 0102-0105].
Regarding claim 7, it is directed to the method of steps to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur as applied to claim 1 above.
Regarding claim 6, Hur teaches the mode setting information includes time information of a busy period [Tb1], time information of an idle period [Tw1], time information of a non-use period [Ts1, Ts2, Ts3 – see fig. 6 and par. 0084].  Hur further teaches the mode setting information includes time information (activation cycle) for various communication methods such as 3Generation (3G), 4Generation (4G), a wireless local area network (LAN), Wi-Fi, Bluetooth, Zigbee, Wi-Fi Direct (WFD), Ultra-wideband (UWB), infrared data association 
Hur does not teach time information of an all-time connection period, and time information of a unidirectional connection period.  However, before the effective filing data of the claimed invention, it would have been an obvious matter of choice based on the capabilities of each IoT device.  Furthermore, applicant has not discloses that the unidirectional connection and/or unidirectional connection provides an advantage, or solves a stated problem.  One of ordinary skill in the art would expected applicant’s invention to perform equally well with either the mode setting information of the claimed or of Hur because both mode setting information preform the same function of enabling the IoT device to further reduce power consumption.
Therefore, it would has been an obvious matter design choice to modify Hur to obtain the invention as specified in claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. 2016/0302147 to Lee teaches a method for communicating with a base station by a terminal in a mobile communication system is provided. The method includes receiving communication period-related information corresponding to a type of terminal from the base station, determining at least one of a communication idle period and a communication duration based on the communication period-related information, and transmitting at least one of the determined communication idle period and communication duration to the base station, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115